Name: Commission Regulation (EC) No 2428/94 of 6 October 1994 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands and to determine the forecast supply balance for the period 1 October to 30 November 1994
 Type: Regulation
 Subject Matter: plant product;  trade;  regions of EU Member States;  foodstuff
 Date Published: nan

 No L 259/8 Official Journal of the European Communities 7. 10 . 94 COMMISSION REGULATION (EC) No 2428/94 of 6 October 1994 amending Regulation (EEC) No 2175/92 laying down detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands and to determine the forecast supply balance for the period 1 October to 30 November 1994 ties, and in order to guarantee continuity of the specific supply arrangements, the balance laid down in Article 2 of Regulation (EEC) No 1601 /92 should be adopted for a period limited to two months on the basis of the quanti ­ ties determined for the 1993/94 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas the quantities of products eligible for the specific supply arrangements are determined by means of periodic forecast balances which may be revised according to the essential requirements of the market taking into account local production and traditional trade flows ; Whereas Commission Regulation (EEC) No 2175/92 (3), as last amended by Regulation (EC) No 1 848/94 (4), lays down the detailed rules for the application of the specific measures for the supply of processed fruit and vegetables to the Canary Islands, in particular the forecast balance fixing the quantities eligible for the specific supply arran ­ gements for the period from 1 July to 30 September 1994 ; Whereas, pending the conclusions of the examination of further information supplied by the competent authori ­ HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2175/92 is replaced by the Annex to this Regulation Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 13 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 217, 31 . 7. 1992, p. 67. (4) OJ No L 192, 28 . 7. 1994, p. 21 . 7. 10 . 94 Official Journal of the European Communities No L 259/9 ANNEX 'ANNEX I Forecast supply balance covering processed fruit and vegetable products for the Canary Islands over the period 1 October to 30 November 1994 (tonnes) CN code Description Quantity Part I 2007 99 Preparations other than homogenized, containing fruit other than 500 citrus fruit Part II 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweet ­ ening matter or spirit, not elsewhere specified or included : 2008 20  Pineapples 400 2008 30  Citrus fruit 83 2008 40 - Pears 267 2008 50  Apricots 37 2008 70  Peaches 1 267 2008 80  Strawberries 17  Other, including mixtures other than those of subheading 2008 19 : 2008 92   Mixtures 275,5 2008 99   Other than palm hearts and mixtures 1 08 2 454'